             Case 2:15-cv-00612-RSL Document 171 Filed 02/14/20 Page 1 of 3



 1                                                            The Honorable Ronald B. Leighton
 2

 3

 4

 5                              UNITED STATES DISTRICT COURT

 6                           WESTERN DISTRICT OF WASHINGTON

 7                                            AT TACOMA

 8   CHERYL KATER and SUZIE KELLY,                     Case No.: 2:15-cv-00612-RBL
     individually and on behalf of all others
 9
     similarly situated,                               DECLARATION OF LINDSEY
10                                                     BARNHART IN SUPPORT OF
                            Plaintiffs,                DEFENDANTS’ REPLY IN
11          v.                                         SUPPORT OF MOTION FOR RULE
                                                       23(d) PROTECTIVE ORDER
12   CHURCHILL DOWNS INCORPORATED, a
     Kentucky corporation, and BIG FISH
13
     GAMES, INC., a Washington corporation,
14
                            Defendants.
15

16
     MANASA THIMMEGOWDA, individually
     and on behalf of all others similarly situated,   Case No.: 2:19-cv-00199-RBL
17

18                          Plaintiff,                 DECLARATION OF LINDSEY
                                                       BARNHART IN SUPPORT OF
            v.                                         DEFENDANTS’ REPLY IN
19
                                                       SUPPORT OF MOTION FOR RULE
20   BIG FISH GAMES, INC., a Washington                23(d) PROTECTIVE ORDER
     corporation; ARISTOCRAT
21   TECHNOLOGIES INC., a Nevada
     corporation; ARISTOCRAT LEISURE
22   LIMITED, an Australian corporation; and
     CHURCHILL DOWNS INCORPORATED, a
23   Kentucky corporation,
24
                            Defendants.
25

26

27

28
       DECLARATION OF LINDSEY BARNHART IN SUPPORT OF REPLY IN SUPPORT OF
             DEFENDANTS’ MOTION FOR RULE 23(d) PROTECTIVE ORDER
              Case 2:15-cv-00612-RSL Document 171 Filed 02/14/20 Page 2 of 3




 1          I, Lindsey Barnhart, hereby declare as follows:

 2                  1.     I am an attorney at the law firm of Covington & Burling LLP. I am one of

 3   the attorneys representing Defendants Big Fish Games, Inc., Aristocrat Technologies, Inc., and

 4   Aristocrat Leisure Limited, in the above-captioned action. I make this declaration based on my

 5   personal knowledge and, if called as a witness, I could and would competently testify thereto.

 6                  2.     On January 31, 2020, my colleague Gary Rubman emailed Plaintiffs’

 7   attorneys of record to seek information from Edelson regarding direct communications between

 8   Edelson and putative class members that BFC users have reported. Counsel for the parties

 9   exchanged multiple emails on the subject. Edelson did not answer Mr. Rubman’s questions, and

10   instead responded that the “allegations” were “baseless,” and that Edelson does not “cold call

11   putative class members, [or] spy on them either.” Attached hereto as Exhibit A is a true and

12   correct copy of a chain of these email communications.

13                  3.     On February 11, 2020, I navigated to Edelson’s public Facebook

14   advertisement at https://www.facebook.com/edelsonlaw/posts/3717942974890016. That

15   advertisement encourages putative class members to “Say No To Big Fish Arbitration” and

16   directs putative class members to Edelson’s Opt-Out Website. According to Facebook’s count of

17   user comments, approximately 1,000 comments have been posted on Edelson’s Facebook

18   advertisement. A true and correct copy of Edelson’s Facebook advertisement, Facebook’s count

19   of user comments, and excerpts of the user comments is attached hereto as Exhibit B.

20                  4.     Approximately 300 of the comments on Edelson’s Facebook

21   advertisement are posted by the same individual, Sara Brown. In her comments, Ms. Brown

22   states that she has spoken with attorneys at Edelson. See Exhibit B at 2. Examples of Ms.

23   Brown’s comments regarding the litigation and putative class members’ arbitration rights include

24   (1) “unless someone is a BILLIONAIRE they cannot possibly afford to arbitrate with big fish or

25   sue big fish independently”; (2) “BY AGREEING TO BIG FISH’S ARBITRATION CLAUSE

26   AND NOT OPTING OUT, ppl are eliminating themselves from ever . . . being able to fight big

27   fish and get any money back EVER!”; and (3) “Opting out means that you say ‘even though I

28
         DECLARATION OF LINDSEY BARNHART IN SUPPORT OF REPLY IN SUPPORT OF
               DEFENDANTS’ MOTION FOR RULE 23(d) PROTECTIVE ORDER
Case 2:15-cv-00612-RSL Document 171 Filed 02/14/20 Page 3 of 3
